OPINION

Per Curiam:

Convicted of possessing narcotics and sentenced to five years in prison, appellant contends his Fourth Amendment right to privacy was infringed when the officer who arrested him, looking for a fugitive, entered a public men’s room at the Friendly Liquor Store in Las Vegas, and observed appellant and another in plain view with narcotics. Cases on which appellant relies, which are concerned with intrusion into the reasonably expected privacy of a toilet stall, are obviously inapposite to the case at bar.
The appeal is without merit; the judgment and sentence are affirmed.